Citation Nr: 1229138	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-29 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to apportionment on behalf of the Veteran's daughters, M.R. and A.R., during the Veteran's period of incarceration.



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1978 to December 1983. The Appellant is the Veteran's ex-spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 special apportionment decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The Appellant did not request a hearing before the Board.

As an initial matter, the Board clarifies the status of the Appellant's representation. As her claim was developed, the American Legion was referenced by VA as her power of attorney. Although the claims file reflects a valid VA Form 23-22, authorizing the American Legion as power of attorney for the Veteran, it contains no VA Form 23-22 pertinent to the Appellant. The American Legion submitted a June 2012 memorandum stating that they did not represent the Appellant because it was "contrary to the policy of the American Legion to participate in contested claims." A contested claim exists when the allowance of a claim for one party results in the denial of a claim for, or the payment of a lesser benefit to, another party. 38 C.F.R. § 20.3(p) (2011). As there is no valid power of attorney of record for the Appellant, she is considered unrepresented at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Appellant if further action is required on her part.

REMAND

The claims file reflects that the Appellant has not been notified as to how to obtain representation. Further, additional pertinent evidence may remain outstanding. The claims file must be remanded in accordance with VA's duties to notify and assist.

The Appellant is seeking apportionment on behalf of the Veteran's daughters, M.R. and A.R., during his period of incarceration. Pursuant to 38 C.F.R. §  3.665(e) (2011), all or part of the compensation not paid to an incarcerated veteran may be apportioned to his children on the basis of individual need. In determining individual need, consideration shall be given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.

In a July 2007 statement, the Appellant reported that her monthly income was approximately $1,100 with approximate expenses of $1,060.  The RO denied her claim for apportionment on the basis that her reported income exceeded her reported expenses. The Appellant later indicated on an October 2008 substantive appeal (VA-Form 9) that her income was "not sufficient [] to support [the Veteran's] children." As that statement indicates that either her income and expenses have changed since July 2007 or that additional information was/is necessary to consider the needs and living expenses of the children, additional information is necessary. 

Accordingly, the case is REMANDED to the RO for the following action:

1. Mail the Appellant notice advising her of her right to representation for her appeal and of where she can find information about obtaining representation. 

2. Concurrent with the above, request that the Appellant complete a VA Form 21-0788, "Information Regarding Apportionment of Beneficiary's Award," in order to provide VA with additional information about her expenses in regard to the needs and living expenses of the Veteran's children.

3. Readjudicate the Appellant's claim. If the claim is not granted, the Appellant (and her representative, if any) must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


